Citation Nr: 0631192	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-18 743A	)	DATE
	)
	)



THE ISSUE

Whether the December 17, 1985, decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
low back disability contained clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel





INTRODUCTION

The moving party is a veteran who served on active duty from 
November 1954 to November 1957.

This matter comes before the Board by order of the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), which vacated a September 2004 Board decision 
and remanded the case for further adjudication.  The Court 
specifically noted, among other things, that the Board had 
failed to discuss regulations applicable at the time of the 
prior decision and had failed to address the moving party's 
contentions that the August 1984 decision did not properly 
consider 38 C.F.R. § 3.303.  


FINDINGS OF FACT

1.  The correct facts were before the Board in December 1985 
and the Board's decision was supported by the evidence then 
of record; it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.

2.  The evidence of record at the time of the December 1985 
Board decision did not establish that the moving party's back 
disorder was incurred as a result of an injury or disease 
incurred during active service; the available evidence was 
not undebatable as to service incurrence.


CONCLUSION OF LAW

The December 17, 1985, Board decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the Court has found that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, 
the provisions of the VCAA as well as VA's implementing 
regulations will not be addressed in this decision.

Law and Regulations

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2006).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

Factual Background

At the time of the December 1985 Board decision, the moving 
party's complete service medical records were not in the 
claims file.  The record at that time included an August 1974 
response from the National Personnel Records Center (NPRC) 
that service medical records were not available and had been 
destroyed in a 1973 fire at the NPRC.  As such, there was no 
report of his service enlistment examination; however, unlike 
some other fire related cases, of record is an October 1957 
separation examination which shows normal clinical evaluation 
of the moving party's spine and other musculoskeletal system.  
There was no mention of any back injury or symptomatology.  

Also of record was a June 1974 VA examination report which 
shows the moving party reported a history of low back pain he 
attributed to a back injury during service in 1955.  He had 
recently undergone lumbar disc surgery in February 1974.  The 
diagnosis was status post operative hemilaminectomy for 
herniated nucleus pulposus of L5-S1.  There was no opinion 
regarding the etiology or onset of the back disability.

In an August 1974 rating decision the RO denied service 
connection for a low back disability. The rating board noted 
that service medical records were destroyed in a fire and 
that the available separation examination in 1957 was 
negative for reference to a back condition. The RO determined 
that based on the evidence in the claims folder and the fact 
that it was unlikely that other records could be obtained, 
service connection must be denied.

In September 1974, the moving party submitted medical 
statements from several private physicians.  Of some 
significance is a statement dated in August 1974 from L.C.L., 
M.D., indicating treatment of the moving party since 1959, 
and during that time he had treated the moving party for low 
back pain.  This statement was not accompanied by actual 
clinical records and no opinion was provided regarding 
etiology or onset.

The moving party submitted lay statements supporting his 
contention that he sustained a back injury during his active 
service and describing his post-service problems, including 
statements from friends and family.

In a June 1975 decision the Board denied service connection 
for a low back disability on the basis that a chronic back 
disorder was not manifested in service and an etiological 
relationship between the claimed back disorder in service and 
the post operative residuals had not been demonstrated.

In an attempt to reopen his claim the moving party submitted 
a statement from his private physician, Dr. L.C.L., dated in 
July 1976 noting initial treatment for low back pain on March 
31, 1958 and at various intervals since that time.  This 
statement was not accompanied by actual clinical records or 
findings.  Again no opinion regarding the etiology or onset 
of the back pain was provided.

A second request for additional service medical records was 
made in April 1977.  At that time the RO received a fire-
damaged portion of the Report of Medical History taken at the 
time of the moving party's separation examination in 
October 1957.  Significant parts of that document were not 
included; however, there was no indication of back complaints 
or disability.  Accompanying that record was a statement from 
NPRC to the effect that any remaining records had been 
destroyed by the fire.

In a subsequent statement dated in August 1977 Dr. L.C.L 
indicated that the moving party was first treated for back 
pain on March 1, 1958.  He related that the moving party gave 
a history of injuring his back helping to set up an artillery 
piece in 1955.  The examiner concluded that the moving 
party's present condition seemed to stem from this incident.  
The Board notes that this represents the first time that the 
private physician has related such history or provided 
opinion regarding etiology.

During a hearing held at the Board in Washington, D.C., in 
April 1978 the moving party testified as to the circumstances 
surrounding his claimed back injury in service in 1955.

Additional VA and private treatment records dated from 1974 
through 1978 show that the moving party was treated for low 
back pain resulting in surgery in February 1974.  The records 
did not attribute any disability to service.

In a July 1978 decision the Board noted the finality of the 
June 1975 Board decision which denied service connection for 
low back disability.  The Board pointed out that when a claim 
is disallowed by the Board it may not thereafter be reopened 
and allowed and no claim based on the same factual basis 
shall be considered (38 USC 4004(b)).  The Board considered 
the private physician's medical opinion regarding treatment 
of the moving party since March 1958, the February 1974 
private hospitalization records, other private medical 
statements, and VA records and found that there were no 
objective findings of a herniated disc until 1974, more than 
16 years after separation, concluding that there was still no 
objective evidence of a chronic back disorder existing in 
service.  On that basis the Board determined that, although 
additional evidence had been received since the 1975 Board 
decision, when considered in light of the other evidence on 
hand it did not serve to establish that the current back 
disability originated or worsened in service.

In response, the moving party submitted an additional medical 
opinion from Dr. L.C.L. dated in May 1979.  At that time, the 
doctor indicated that he had been the moving party's family 
physician since childhood and had first treated him for back 
pain in March 1958.  The back pain was attributed to an 
injury sustained in service and the physician concluded that 
the back pain for which he had treated the moving party over 
the years was due to an old injury and arthritis he incurred 
while in the service.

According to the December 1985 Board decision the moving 
party testified during an August 1984 RO hearing (the 
transcript of which is no longer available) that he injured 
his back in service while on maneuvers in September 1955.  He 
said that he received medical treatment a few days later and 
was placed on quarters.  He added that he received treatment 
for his back problems periodically during the remainder of 
his active military service.  Beginning in January 1958, he 
stated he received treatment from several private physicians 
for his back problems, one of which told him that he had 
arthritis.  The moving party testified that he had surgery in 
1974 for a disc disorder.  He also testified that he did not 
undergo a medical examination upon separation from service.

Additional evidence includes lay statements from the moving 
party and other individuals, including from two fellow 
servicemen.  These statements describe the moving party's 
physical health before, during, and subsequent to service.

Of record is an August 1959 pre-employment physical 
examination report, which was received in December 1984.  
This report is negative for complaints or findings of a back 
disorder.  The moving party was considered qualified for 
employment.  The report was signed by the moving party's 
private physician, L.C.L., M.D.

Also of record are two additional private medical opinions.  
The first was from Dr. L.C.L who indicated treatment of the 
moving party between 1958 and 1977 for back pain attributable 
to an injury in service.  The second opinion from M.A.C., 
M.D., noted treatment of the moving party's back pain since 
June 1985, but also noted that there was no record of spinal 
problems prior to service and that the moving party had 
attributed his back pain to an injury in service.  The 
physician concluded that given the facts as presented, the 
moving party's initial injury, said to have occurred while in 
the service was a likely cause of his lower back complaints.

In its December 1985 decision the Board referred to the prior 
Board decisions in 1975 and 1978 which denied service 
connection for a back disorder on the basis that the 
objective evidence then of record did not demonstrate that 
the moving party had a chronic back disorder in service.  The 
Board then determined that the evidence presented since the 
most recent Board decision in 1978 did not present a new 
factual basis for an allowance.  It was explained that the 
additional evidence, although new and material in part, did 
not show that the moving party had a chronic back disorder in 
service nor did it demonstrate that arthritis of the spine 
was manifested within one year following service.  It was 
further noted that statements to the contrary were not 
supported by contemporaneous clinical records.

Analysis

In the motion at hand the moving party alleges CUE in the 
Board's decision of December 1985, which denied service 
connection for low back disability.  Specifically, the moving 
party, through his attorney, has claimed that there was 
uncontroverted medical evidence of record in 1985 which 
linked his low back pain to an initial back injury during 
military service.  Therefore, it was asserted that the 
evidence of record in 1985 entitled the moving party to 
service connection for a low back disorder under 3.303(d).  
It was also asserted that if the Board had not misinterpreted 
or failed to apply 3.303(d), and 3.303(b) as well, then the 
outcome would have been manifestly different because the 
Board would have granted service connection for his low back 
condition even in the absence of official military records 
substantiating his allegations.

Under applicable legal criteria in effect in December 1985 a 
decision of the Board was final.  38 U.S.C. § 4004, now 38 
U.S.C.A. § 7104 (West 2002).  However, a claim might be 
reopened if new and material evidence were submitted.  38 
U.S.C. § 4004, now 38 U.S.C.A. § 5108 (West 2002).

Applicable regulations provided that new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, would be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  38 
C.F.R. § 3.156(a) (1985).  When a claimant requested that a 
claim be reopened after an appellate decision and submitted 
evidence in support thereof, a determination as to whether 
such evidence was new and material must be made and, if it 
was, whether it provided a new factual basis for allowing the 
claim.  38 C.F.R. § 19.194 (1985).

The moving party points to no specific evidence of record at 
the time of the December 1985 decision that undebatably 
demonstrated entitlement to service connection.  It is 
asserted, in essence, that the post-service evidence as to 
initial post-service diagnoses and continuity of 
symptomatology was not properly considered.

After a review of the record as it existed in December 1985, 
the Board finds that the 1985 Board decision denying service 
connection for low back injury was reasonably supported by 
the evidence then of record and is not clearly and 
unmistakably erroneous.  The decision shows the Board 
considered the additional evidence as having been new and 
material evidence, at least in part, but that in accordance 
with 38 C.F.R. § 19.194 specifically found the "evidence 
presented since the 1978 decision does not present a new 
factual basis for an allowance."  The decision also shows, 
whether or not it was required to consider all of the 
evidence of record at that time or not, that in denying 
service connection the 1985 Board decision considered the 
evidence of record at the time of the prior final decision.  
It was noted that post-service statements as to an in-service 
incurrence were "not supported by contemporaneous clinical 
records" and implied that greater evidentiary weight was 
being given to the October 1957 discharge examination report 
and to the August 1959 employment physical examination 
report.  The Board in 1985 clearly considered all evidence 
demonstrating initial post-service diagnoses and all evidence 
asserting continuity of symptoms after service.

The Board in 1985 also specifically found that the evidence 
added to the record since the previous 1978 Board decision 
did not change the factual basis for the denial of service 
connection, inasmuch as it did not show the presence of a low 
back disability in military service or of a presumptive 
disease manifest within the first post-service year.  In its 
December 1985 decision, the Board noted that the moving party 
was diagnosed by VA with low back disability in 1974 and 
acknowledged that a private physician, Dr. L.C.L., was 
familiar with his medical treatment and believed he had 
sustained a back injury in service that was related to his 
current back problems.  Dr. L.C.L. in an August 1985 
statement had reported initial treatment of the moving party 
for low back pain in March 1958; however, it was noted that 
no clinical findings of the existence of any chronic 
residuals of a low back injury at that point in time were 
provided.  It is also significant to note that the August 
1959 employment physical examination report of record, signed 
by Dr. L.C.L., indicated no chronic back problems at that 
point in time.

Additionally for the Board's consideration in December 1985 
were lay statements statement from individuals regarding the 
moving party's physical condition before, during, and after 
service, as well as the transcript of testimony in which he 
indicated he sustained a low back injury during service.  The 
Board implicitly discounted the probative value of lay 
evidence as to the etiology and onset of the post-service 
back disability and, instead, relied upon contemporaneous 
service and post-service medical records in determining that 
a chronic back condition was not incurred during service or 
within the first post service year.

Thus, the evidence added to the record subsequent to the 
final 1978 Board decision while new was not sufficient for an 
allowance in that it did not change the prior factual 
determination that no residual low back disability was 
clinically found on examination at the time of separation 
from service in 1957 or that no presumptive disease was 
manifest within the presumptive period.  The Board finds that 
the evidence of record in December 1985 supported the 
reasonable conclusion of the prior Board decisions that any 
inservice back injury was acute and transitory and resolved 
without chronic residual disability.  There is no 
demonstrated error in the Board's December 1985 decision that 
would have manifestly changed the outcome of that decision.  
See 38 C.F.R. § 20.1403(c).

It is also significant to note that the December 2005 joint 
motion for remand suggested the Board look to the Court's 
guidance in Manio v. Derwinski, 1 Vet. App. 140 (1991) which 
established a "two-step" analysis to be applied in dealing 
with new and material claims pursuant to 38 C.F.R. § 19.194.  
The Court in Manio stated that in such cases it must first be 
determined whether additional evidence submitted since the 
last prior final disallowance is new and material and second, 
if such evidence is determined to be new and material, the 
disallowed claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  The Court also noted 
that, while it was possible to interpret 38 C.F.R. § 19.194 
as requiring that the new evidence by itself must provide the 
new factual basis for allowance, such a reading would be 
inconsistent with the statutory framework of 38 U.S.C.A. 
§§ 4004(b), 3008.  The Board notes that the Manio decision 
was not applicable law at the time of the December 1985 Board 
decision, but even considering the guidance of this case 
there is no evidence the applicable statutes and regulations 
in December 1985 were incorrectly applied.  See 38 C.F.R. 
§ 20.1403(e).

The Board is satisfied that the correct facts, as they were 
known at the time, were before the Board in 1985, and that 
the law and regulatory provisions extant at the time were 
correctly applied to the evidence of record in 1985 to deny 
the claim for service connection for residuals of a low back 
injury.  Accordingly, the motion is denied.




ORDER

The motion for revision of the December 17, 1985, Board 
decision on the grounds of clear and unmistakable error is 
denied.



_______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



